Third District Court of Appeal
                               State of Florida

                      Opinion filed November 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2440
                       Lower Tribunal No. 19-10064
                          ________________


                               Herbert Jean,
                                Appellant,

                                     vs.

               Bayview Loan Servicing, LLC, etc., et al.,
                             Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Guzman, Judge.

     Anthony V. Falzon, P.A., and Anthony V. Falzon, for appellant.

     Greenberg Traurig, P.A., and Brigid F. Cech Samole, and Paul B.
Ranis (Fort Lauderdale); Greenberg Traurig, LLP, and Katherine M.
Clemente (New York, NY), for appellees.


Before SCALES, LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See MetroPCS Commc’ns, Inc. v. Porter, 273 So. 3d 1025,

1027 (Fla. 3d DCA 2018) (“We review the record for substantial, competent

evidence to support the trial court’s findings of fact and consider de novo its

conclusions of law.”); see also Ferrara v. Luxottica Retail, N. Am., Inc., 8:17-

CV-2914-T-33AEP, 2018 WL 573430, at *2-3 (M.D. Fla. Jan 26, 2018)

(holding that an electronic signature is valid to enforce an agreement to

arbitrate); Santos v. Gen. Dynamics Aviation Servs. Corp., 984 So. 2d 658,

661 (Fla. 4th DCA 2008) (holding that an employee’s continued employment

after receipt of an arbitration policy demonstrates his assent to its arbitration

terms).




                                       2